Title: Samuel Adams Wells to Thomas Jefferson, 2 June 1819
From: Wells, Samuel Adams
To: Jefferson, Thomas


          
            
              Sir.
               Boston June 2d 1819
            
            I have had the honor to receive your letter dated the 12 ultimo. The information you have given yourself the trouble therein to communicate, demands and receives my warmest acknowledgments.
            The observations, which I took the liberty to make in my former letter to you on the subject of committees of correspondence, related to those which were instituted in Massachusetts and Virginia, in the years 1772 and 1773: similar legislative committees had been previously appointed. Mr Wirt is certainly incorrect in his remark “that the house of burgesses in Virginia had the merit of originating that powerful engine of resistance, corresponding committees between the legislatures of the different colonies,” if the measure had not been adopted by Virginia prior to the year 1773. The Massachusetts house of assembly in the month of June 1771: resolved “that a committee of correspondence consisting of five (of its) members be chosen to communicate such intelligence as may be necessary to the agent and others in Great Britain, and also to the speakers of the several assemblies, or to such committees as they have, or may appoint.” Agreeably to this resolve,  the speaker (Mr Cushing) S. Adams, James Otis, John Hancock, and William Heath were chosen. The want of this information justifies the opinion of mr Wirt on this subject. I believe, that the resolve was not published, except in the journals of the Massachusetts house of assembly, although, if I rightly remember, Marshall in his life of Washington has alluded to the fact. I have not discovered that similar committees were appointed in any other colony prior to that of Virginia in 1773. In fact, the Massachusetts circular letter dated February 11. 1768, which was written by Samuel Adams, the original of which I have in my possession, is a proceedure precisely of the same character as those which grew out of that institution.
            The information which you were so kind as to communicate to me in your letter, relative to the proceedings of congress on the memorable question of independence, has thrown light upon a very dark subject. It has explained some circumstances that were confused and mysterious; among them is the fact that mr R. R. Livingston who was one of the committee selected to draft the declaration, was not among the number of its signers: and it is still rather a singular occurrence, that he should have consented to be one of a committee, whose proceedings he did not conceive that the instructions of his constituents would authorize him to approve of. The error into which governor McKean had fallen on this subject, may also have been, in part, that of mr Galloway, viz, the confounding of the declaration, with the motion for independence. Your letter informs me, that in the course of the debates on this motion that six colonies “were not yet matured for falling from the parent stem, but as they were fast advancing to that state, it was thought prudent to wait awhile for them, and to postpone the final decision to July 1.” Although it does not appear by this, that a vote was taken upon the question at this time, yet, I conclude there must have been as I cannot see how the state of opinion could otherwise be accurately obtained, and further, because congress on the 12 June resolved, “to  choose a committee to prepare and digest a form of confederation to be entered into between the colonies.” and accordingly one member from each of the thirteen colonies was chosen to form that committee. This is a proceedure which, I should think, would have been adopted only upon an actual decision by a majority declaring in favor of the motion, and that the minority in this, as in all preceding questions, considered that they were bound by that decision. If this be fact, it must be true, that the motion for independence was passed by a majority of one vote only. Before I had seen the statement of mr Galloway, I had been informed by many persons, who yet live, of some remarks that were made by the late Judges Paine and Chase of nearly the same import, as it regarded my grandfather; and I concluded that mr Galloway had merely given the particulars of the case. But he was evidently wrong in stating that the vote which was determined in favor of the question, was that of Pennsylvania. It may have been Georgia, or North Carolina. If, therefore, this question in its first stage, was determined by the vote of one colony, it may have been effected by the vote of one delegate of any particular colony that may have been equally divided, and this vote obtained, as he states, by the exertions of some member, who was particularly ardent in its favor. If, then, either Georgia, or North Carolina, which are the only two Colonies that I can think it probable any division of sentiment existed had been named instead of Pennsylvania, mr Galloways statement could then have been reconciled to yours, which must be considered the only standard.
            As I have inserted some original letters of my grandfather’s which relate to this great subject, some of which are prior, and others subsequent to its final adoption, that I have deemed it necessary on these accounts, as well as the great agency he had in producing that result, to give a particular relation of it. It has been my wish to state it as correctly as the nature of the subject would admit, and with the information contained in your letter a better narrative can be given, than has yet been published. But I do not feel authorized to make use of any circumstances you have had the goodness to relate to me, without first obtaining your permission, and if it be agreeable to you to grant this indulgence, it will be a very acceptable favor. The work on which I am employed, will not to me be of any pecuniary advantage, this I relinquish entirely to the printer. I am desirous to preserve those facts, that will be more interesting probably to future generations, than they are to the present. Fame becomes venerable with its antiquity. The civil history of the revolution is, it appears to me, very imperfectly understood; and a work on that subject is very much wanted.
            The painting executed by col. Trumbull, representing the congress at the declaration of independence, will, I fear, have a tendency to obscure the history of the event which it is designed to commemorate. Nor will it give a very favorable impression of the genius of the artist, nor of the state of the fine arts. I confess, that I am not a little surprised at the favorable reception, with which this badly executed performance has met from the public. I will frankly avow that I was much disappointed at not finding it (according to my idea) executed in a style worthy of the subject. I expressed my opinions with freedom on the  work, through the medium of the newspapers under the signature of Historicus. I do myself the pleasure to transmit to you the papers that contain those remarks. It was by investigating this subject, that I discovered the discrepancies in the printed journal, of congress on this memorable event. & in this subject and others connected with it I have fully realized the antient, maxim that: “truth lies in a well.” But I hope we shall eventually obtain it, that we may not “canonize error, nor venerate delusion.”
            I hope you will excuse the freedom with which I have written. I should not again have troubled you if it were not from an impression of the importance of some of the points of this letter. The difficulties which were encountered in accomplishing the question for independence, certainly adds to the glory of the principal actors in that great scene: and the final success of it I am led to believe must be attributed to that union and harmony which always subsisted between the delegates of Virginia and those of Massachusetts. If the same spirit existed then which has shewn itself since, I strongly suspect, that the union of the colonies which has been the source of our present greatness, and is the bulwark of our future safety and felicity had never been effected. It is a degrading fact that Massachusetts has  deflected in her course. Virginia has the advantage of us. She has been true to first principles, and has steadily moved in her original orbit. But we hope that Massachusetts is fast returning to her proper position in the political system and that harmony which once so happily subsisted in the confederacy will again be restored.
            Permit me, sir, to add, with strict truth, my sincere wishes that your retirement may be as happy, as your public services, have been beneficial.   With great veneration and respect, I have the honor to be.   Your most Obedient Servant.
            
               Samuel Adams Wells
            
          
          
            P.S. As the following copy of a letter written by the Boston Committee of correspondence may be interesting to you, I  transcribe it for your perusal.—
            
          
          
            
              
                
                  Sir
                   Boston April 9. 1773.
                
                The committee of correspondence of this town have received the following intelligence, communicated to them by a person of character in this place. We congratulate you upon the acquisition of such respectable aid as the antient and patriotic province of Virginia, the earliest resolvers against the detestable Stamp act, in opposition to the unconstitutional measures of the present administration. The authenticity of this advice you may depend upon as it was immediately received from one of the honorable gentlemen appointed to communicate with the other colonies.
                
                  We are Your friends and humble Servants
                  signed by the town clerk, by order ofcommittee of correspondence in Boston
                
              
            
          
          
            
            This circular letter was directed to the Town clerks of the several towns in the Province. 
            The following “extract of a letter from a gentleman of distinction in Virginia to his friend in this town, dated march 14. 1773,” together with the resolves passed in your House of Burgesses for the appointment of a committee of correspondence, was subjoined, all of which were printed upon one sheet and circulated.
            The extract from the letter above alluded to is as follows.
            “I have received the papers
   * The votes and proceedings of the town of Boston, and newspapers, containing the governors speeches, and the answers of the two houses.
 you sent me, and am much obliged to you for them, our assembly sitting a few days after, they were of use to us. You will see by the inclosed resolutions the true sentiments of this colony, and that we are endeavouring to bring our sister colonies into the strictest union with us, that we may Resent in one body any steps that may be taken by administration to deprive any one of us of the least particle of our rights and liberties; we should have done more, but we could procure nothing but newspaper accounts of the proceedings in Rhode Island. I hope we shall not be thus kept in the dark for the future, and that we shall have from different committees the earliest intelligence of any motion that may be made by the Tyrants in England to carry their infernal purposes of enslaving us into execution: I dare say venture to assure you the strictest attention will be given on our parts to these grand points.”
            By whom the letter, from which the above extract was taken, was written, nor the person to whom it was directed, is not mentioned. The note at the bottom of it, was made by the Committee of correspondence for this town;—The “votes and proceedings of the town of Boston” were those relating to the appointment &c of that committee:—
          
        